Case 1:19-cr-00190-JMS-DML Document 40 Filed 06/08/21 Page 1 of 1 PageID #: 132



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION


   UNITED STATES OF AMERICA,                       )
                                                   )
                                Plaintiff,         )
                                                   )
                        v.                         )      No. 1:19-cr-00190-JMS-DML
                                                   )
   RODNEY BARBER (01),                             )
                                                   )
                                Defendant.         )


                           ENTRY FOR JUNE 8, 2021
            VACATING FINAL PRETRIAL CONFERENCE AND JURY TRIAL
                        JUDGE JANE MAGNUS-STINSON


        Defendant Rodney Barber (01) has entered a petition to enter a plea of guilty and plea

 agreement [38] in the above-referenced cause. Therefore, the August 2, 2021 trial date and the

 July 23, 2021 final pretrial conference are hereby VACATED. U.S. Probation office shall prepare

 and file the presentence report.




 Distribution:

 Bradley L. Banks
 BANKS & BROWER, LLP
 brad.banks@banksbrower.com

 Matthew Michael Kubacki
 LAW OFFICE OF MATTHEW M. KUBACKI
 matt.kubacki@banksbrower.com

 Tiffany Jacqueline Preston
 UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
 tiffany.preston@usdoj.gov
